Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: Drawings are improper (see below), correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 & 03/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because boxes 130, 140, 160, 180 & 210 etc. should be labeled with descriptive legends (e.g. box #210 -- cylinder --) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.

Notice: The Examiner initiated a telephone interview with Applicant’s representative, Mr. Joseph Karlin on May 10, 2021, wherein Mr. Karlin agrees that correction to the drawings will be made (see interview summary attached). 

Allowable Subject Matter
Claims 1 & 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the Incoming Written Opinion of the ISA of the independent claim stated in the paper P.237.IN dated 05/26/2020.  The Incoming Written Opinion addressed the original claim wherein the closest Prior Art of records Kim et al. (KR 10-2016-0045377 A) and Hong et al. (KR 10-2018-0047274 A) did not disclose the newly added limitations wherein “a second cylinder connected to the collecting unit and configured to provide power for linear movement of the collecting unit; a rotor connected to the battery holder tray to rotate the battery holder tray; a first cylinder connected to the rotor and configured to provide rotational power to the rotor; a crank connected to the punching unit; and a third cylinder connected to the crank and configured to provide rotational power to the crank, wherein the battery holder tray is configured to rotate to position the surface of the secondary battery facing the collecting unit wherein the crank is configured to convert the rotational power of the third cylinder into power for linear movement of the punching unit” of claim 1 and “a plurality of battery holders, each holder being configured to hold a corresponding secondary battery mounted therein; a battery holder tray configured to support the plurality of battery holders: a collecting unit configured to removably affix to a surface of a secondary battery mounted in one of the plurality of battery holders by moving in a direction perpendicular to the surface of the secondary battery: and a punching unit configured to punch a side of the secondary battery affixed to the collecting unit by moving in a direction perpendicular to the surface of the secondary battery” of claims 10- 11.  

Claims 3-10 variously depending from claim 1 are allowable for the same reasons.  

The Prior Art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations; although during the extensive searches (see attached) and the IDS filed on 05/26/2020 which provides Nagano et al. (U.S. 9,553,290 B2) disclose a gas discharge structure for a battery cover has a battery cover that covers part or all of a battery, a first hose that is connected with the battery cover at a position of a through-hole provided on the battery cover and an electric wire that is electrically connected to the battery, is inserted into the first hose, and is drawn out to an outside of a vehicle compartment through an electric-wire lead-out hole provided on a vehicle body panel. A space formed between the electric wire and the first hose communicates with a space inside the battery cover. An end portion of the first hose is located at a position corresponding to the electric-wire lead-out hole, so that an opening of the space formed between the electric wire and the first hose faces the outside of the vehicle compartment (see Fig. 1 below).

    PNG
    media_image1.png
    436
    989
    media_image1.png
    Greyscale


Wang et al. (U.S. 2020/0176833 A1) discloses an apparatus, system, and method for collecting gas generated in a secondary battery, specifically, to an apparatus, system, and method for collecting gas, which allow an operator to collect gas generated inside a secondary battery according to a desired section (see Fig. 2a below).   

    PNG
    media_image2.png
    531
    963
    media_image2.png
    Greyscale

TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/- Art 2866
			May 12, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866